1 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 The New A&B: A Premier Hawaii Real Estate & Land Company April 11, 2012 2 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Forward-Looking Statements Statements in this presentation that set forth expectations or predictions are based on facts and situations that are known to us as of April 11, 2012. Actual results may differ materially, due to risks and uncertainties, such as those described on pages 9- 29 of our 2011 Form 10-K and our other subsequent filings with the SEC. Statements in this call and presentation are not guarantees of future performance. We do not undertake any obligation to update our forward-looking statements. 3 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Presenting Today Stan Kuriyama President & Chief Executive Officer, Alexander & Baldwin, Inc. Chris Benjamin President, A&B Land Group; President, A&B Properties, Inc. Paul Hallin Executive Vice President, Development, A&B Properties, Inc. David Haverly Senior Vice President, Leasing, A&B Properties, Inc. 4 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Agenda §Overview - Kuriyama §Strategy - Benjamin §Real Estate Sales - Benjamin and Hallin §Questions and answers/ break §Real Estate Leasing - Benjamin and Haverly §Land Stewardship and Agribusiness - Benjamin §Landholdings - Benjamin §Valuation - Benjamin §Closing remarks - Kuriyama §Questions and answers 5 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Overview 6 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Alexander & Baldwin Overview and Evolution §Agribusiness (Hawaiian Commercial & Sugar Co.) –12 acres on Maui eventually led to 3 sugar plantations, 130,000 acres –Foundation for our real estate & shipping businesses –Today: State’s largest farmer, only remaining sugar plantation §Real Estate (A&B Properties) –Development of master-planned community on Maui for sugar workers –Entitlement & development of other non-sugar lands –Land sales led to 1031 acquisition of Mainland commercial properties –Today: State’s most active real estate investor §Shipping (Matson) –Transportation of raw sugar to West Coast refinery –A wholly owned subsidiary in 1969 –Today: Primary carrier to Hawaii & Guam, weekly service to China & nationwide provider of logistics services 7 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Separation Announced on December 1, 2011 Rationale §Each company large & strong enough to stand on its own §Enhanced strategic direction & focus §Flexible capital structure §“Pure-play” stock –Greater transparency –Sector-specific shareholder base –Expanded research coverage –Better acquisition currency –Closer employee/ shareholder alignment Updates §Well-received by shareholders §Targeting 3rd quarter transaction –IRS letter ruling request –Form 10 filing –S-4 registration statement/proxy –Seeking shareholder approval for a merger structure to: §More efficiently execute the separation §Ensure continued compliance with Jones Act U.S. ownership requirements –The separation is not conditioned in any way on the merger vote §REIT structure fully-evaluated §Planned capital structure: ‒Book assets: $1.4B ‒Term debt: $245M ‒Undrawn revolver: $250M 8 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 The “New A&B” A PREMIER HAWAII REAL ESTATE & LAND COMPANY §Unique assets & competitive strengths Tangible ‒88,000 acres of land primarily on Maui and Kauai ‒7.9 million square feet of high-quality commercial properties in Hawaii & Mainland ‒Robust Hawaii development pipeline (fully entitled) of over 3,500 residential and commercial units ‒38,000-acre sugar plantation - a future energy business ‒Strong balance sheet & ample debt capacity Intangible ‒A staff with deep experience, network & understanding of Hawaii ‒Reputation for integrity, performance & commitment to the community ‒Disciplined underwriting & investment §Track record of success §“Hawaii Play”:public company positioned to capitalize on Hawaii upside 9 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Kihei Kahului Conservation15,850 acres Agriculture50,831 acres Urban/Entitled559 acres Maui - 70,000 acres * Includes 961 acres at Kukui’ula joint venture Lihue Wainiha Conservation13,320 acres Agriculture6,944 acres Urban/Entitled1,072 acres* Kauai - 20,000 acres Princeville 10 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Management Team New A&B 11 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Rick Volner General Manager HC&S Dan Ligenza VP Agribusiness Paul Hallin EVP, Development Alan Arakawa SVP, Planning Rick Stack SVP, Development Grant Chun VP, Maui Natalie Kiehm VP, Development Randy Endo VP, Development Tom Shigemoto VP, Planning, Kauai David Haverly SVP, Leasing Mike Wright EVP, Acquisitions & Investments George Morvis VP, Corporate Development Alexander & Baldwin, Inc. Lance Parker VP, Acquisitions & Investments/ Principal Broker Diane Shigeta VP, Corporate Planning All titles A&B Properties, Inc. unless otherwise noted 12 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Financial Highlights 1 Includes real estate discontinued operations and intersegment revenue 13 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Value-Creation Driven 1.Capitalize on our competitive strengths (assets, people, balance sheet):Hawaii focus 2.Increase the value of our legacy lands through the entire development spectrum, consistent with community needs 3.Opportunistic, high return investments outside our legacy lands 4.Build a development pipeline for market recovery 5.Enhance values in commercial portfolio, while gradually transitioning to Hawaii 6.De-risk our agricultural businesses, while positioning them to capitalize on energy opportunities 7.Maintain our underwriting & investment discipline 8.Monetize our investments as markets recover 14 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Hawaii: Poised for Growth §Positive YOY trends in key economic indicators –Growing visitor counts (+4%) –Visitor expenditures at record pace (+16%) –Continuing low unemployment (2/10: 6.6%, 2/11: 6.4%) –General fund revenues (+8%) –Bankruptcies fell (-16%) –Oahu months of housing inventory declining (12/10: 6.0 v. 12/11: 4.8) §International tourism, especially from China and Korea, presents a large growth opportunity for Hawaii tourism and the economy generally Sources:Department of Business, Economic Development & Tourism, Honolulu Board of Realtors Note: Data represents change between 2011 and 2010, except unemployment and months of housing inventory are as of the periods indicated. 15 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 The China Potential Source:Title Guaranty (RE Transactions); Hawaii Tourism Authority (Visitor #’s) 16 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Strategy 17 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Unlocking Value From Hawaii Real Estate Assets Robust Development Pipeline 88,000 Acres of Hawaii Land Hawaii’s Premier, Large- Scale Agricultural Operation 18 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 How Our Land Businesses Fit Together 19 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Development& Investment Strategy §Focus on entitlement and development of core Hawaii lands –Opportunities to serve a wide range of residential, commercial and industrial markets, primarily on Maui and Kauai §Invest in high-returning real estate opportunities in Hawaii –Diversify to new markets and asset types such as Oahu, non-resort –Leveraging market knowledge, development expertise, entitlement experience and financial strength §Scale and stage development portfolio to market opportunity –Disciplined approach to capital deployment –Position projects with ready inventory to meet market demand §Utilize strategic joint ventures with a wide variety of partners –Pursue JV partnerships to supplement in-house capabilities, assets 20 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Leasing Strategy §Reinvesting sales proceeds, on a tax-advantaged basis, into other commercial real estate investments having favorable growth prospects §Diversified portfolio of stable assets provides recurring cash flow to fund or finance development activities §Active management to maximize value of assets §Historically have invested broadly on Mainland to maximize yield, stability §Opportunistic migration of portfolio to Hawaii over time 21 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Land Stewardship Strategy §Integrated approach to ensure that lands are employed at their highest and best use §Identify and pursue entitlements, developments and transactions that enhance the value of raw landholdings §Limited near-term development potential for a significant portion of landholdings; no long-term development potential for others –Agriculture and related uses represent the highest and best use and provides a significant benefit to the community and shareholders –Agribusiness cash flow covers the cost of carrying and maintaining land and infrastructure –Potential transition to an energy farm §Target renewable energy growth for strategically located land parcels –Both Maui’s & Kauai’s key transmission grids cross our lands 22 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Real Estate Sales 23 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Real Estate Sales Results What’s Included? §Development sales §Commercial property sales §Land sales §Earnings from joint venture/other (included in operating profit only) –Developments –Joint venture developments held for lease 24 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Principal Operational Activities §Investment in legacy and non-legacy Hawaii development projects/sites –First priority always optimization of historic landholdings –Review and analyze all available projects in Hawaii –Diversify Hawaii development portfolio (location and product type) §Development –Ongoing planning and entitlement of development projects to anticipate market demand and community needs –Gain required permits for projects –Appropriately address specific project issues (i.e. burials, environmental, endangered species, etc.) –Manage/oversee construction §Marketing and sales 25 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Successful Hawaii Track Record §Since 2000, invested $800 million in Hawaii development projects ($420 million completed), including: –Three high-rise condominiums in urban Honolulu –Premier resort destination communities on Maui and Kauai –Three commercial income properties we retain §Returns on completed projects averaged 22% 26 The New A&B: A Premier Hawaii Real Estate & Land Company ● April 11, 2012 Successful Development Track Record 352-unit high-rise residential condominium near downtown Honolulu. $224M revenue generated. 100-unit condominium with surrounding ocean and mountain views in Waikiki. $63M revenue generated. Conversion of office building into office condominium. $35M revenue generated (including leasing). Keola Lai Lanikea Alakea Corporate Tower Kai Lani Partnered with a prominent local home builder to develop 116-residential condominiums in the Ko Olina Resort.The project sold out over 14 months, generating $57M in revenue. Daiei (Retail) Originally acquired 4-acre site for a potential condo development.
